Exhibit 10.55
 
DOT VN, INC.
CONVERTIBLE NOTE


$112,078.93
DECEMBER 2, 2009
 
SAN DIEGO, CALIFORNIA



DOT VN, INC., a Delaware corporation (“Maker” or the “Company”), hereby promises
to pay to the order of Business.com.VN, Co. Ltd., a company formed and existing
under the laws of Vietnam (“Payee”), or order, at Quang Trung Software City,
Hall 5, Dist. 12 , Ho Chi Minh City, Vietnam, or its assigns (“Holder”), the sum
of the sum of One Hundred Twelve Thousand Seventy-Eight Dollars and Ninety-Three
Cents  ($112,078.93), with interest at the rate of eight (8%) per annum accruing
from the date of this Convertible Note (“Note”) until paid in full.  All
outstanding principal and accrued and unpaid interest shall become due June 30,
2010 (the “Due Date”).


 
1.
Agreement.



The Note is issued in exchange for the unpaid balance owed under the 100%
Convertible Note dated June 29, 2007 (the “Original Note”) which is
cancelled.  The Original Note is issued pursuant to that certain Asset Sale &
Purchase Agreement (the “Agreement”), dated June 29, 2007, by and between Maker
and Holder, which is hereby incorporated by reference.  Capitalized terms used
but not defined in this Note have the meanings assigned to them in the
Agreement.


 
2.
Register.



The Company shall keep at its principal office a register in which the Company
shall provide for the registration of the Holder of the Note or for the
registration of a transfer of the Note to a different Holder.


 
3.
Loss Theft, Destruction or Mutilation of the Note.



Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of the Note and, in the case of any such loss,
theft or destruction, upon receipt of an indemnity bond in such reasonable
amount as the Company may determine (or if such Note is held by the original
Holder, of an unsecured indemnity agreement reasonably satisfactory to the
Company) or, in the case of any such mutilation, upon surrender and cancellation
of such Note, the Company will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Note, a new Note of like tenor and unpaid principal
amount and dated as of the date to which interest has been paid on the Note so
lost, stolen, destroyed or mutilated.


 
4.
Registered Holder.



The Company may deem and treat the person in whose name any Note is registered
as the absolute owner and Holder of such Note for the purpose of receiving
payment of the principal of and interest on such Note and for the purpose of any
notices, waivers or consents thereunder, whether or not such Note shall be
overdue, and the Company shall not be affected by notice to the
contrary.  Payments with respect to any Note shall be made only to the
registered Holder thereof.


 
5.
Surrender of the Note.



The Company may, as a condition of payment of all or any of the principal of,
and interest on, the Note, or its conversion, require Holder to present the Note
for notation of such payment and, if the Note be paid in full or converted at
the election of Holder as herein provided, require the surrender hereof.


 
6.
Conversion.



At any time prior to or at the Due Date, at the option of the Holder, all
principal and accrued interest due on this Note (the “Convertible Amount”), or
any portion thereof, may be converted at $0.38 per share.  The Note shall not be
adjusted in the case of stock splits, recapitalizations and the like.

 
1

--------------------------------------------------------------------------------

 


If, on or prior to the Due Date, Holder has not elected  to convert this Note,
all outstanding principal and accrued and unpaid interest shall become due and
payable.


 
7.
Mechanics of Conversion.



Upon the Company’s receipt of written notice of Holder’s election to convert the
Note, the principal amount of this Note plus any accrued interest shall be
deemed converted, or such amount as Holder elects to convert, into such number
of shares of the Company’s Common Stock as determined pursuant to Section 6, and
no further payments shall thereafter accrue or be owing under the Note.  Holder
shall return this Note to the Company at the address set forth below, or such
other place as the Company may require in writing.  Within ten (10) days after
receipt of this Note and the Holder’s election to convert, the Company shall
cause to be issued in the name of and delivered to Holder at the address set
forth below, or to such other address as to which Holder shall have notified the
Company in writing, a certificate evidencing the securities to which Holder is
entitled and, if less than a 100% election to convert, a new Convertible
Promissory Note for the Note plus accrued interest, at the time of the
conversion, less the amount the Holder elected to convert.  No fractional
securities will be issued upon conversion of the Note.  If on conversion of the
Note a fraction of a security results, the Company shall round up the total
number of securities to be issued to Holder to the nearest whole number.


 
8.
Notice.



Any notice required or desired to be given under this Agreement shall be in
writing and shall be deemed given when personally delivered, two business days
after deposit with a recognized overnight courier service for next available
business day delivery, or three days after being sent by certified or registered
mail postage prepaid to the addresses set forth below, or such other address as
to which one party may have notified the other in such manner.


 
9.
Default.



Upon an Event of Default (as defined in the Agreement) that is not cured within
any applicable cure period set forth in the Agreement, and at the option of
Holder, or Holder’s successors or assigns, Holder may (i) accelerate all amounts
due and owing under this Note and demand payment immediately and/or (ii) declare
the right to exercise any and all remedies available to Holder under applicable
law.


11.
Miscellaneous.



(a)           Interest hereunder shall be calculated based on eight percent (8%)
per annum calculated using a 365-day year, payable in full, unless otherwise
converted to common stock in the Company, at maturity or conversion.


(b)           The Company agrees that all Conversion Shares at the time of
issuance will be fully paid and non-assessable.  Maker shall pay upon demand any
and all expenses, including reasonable attorney fees, incurred or paid by Holder
of this Note without suit or action in attempting to collect funds due under
this Note or in connection with the issuance of the Conversion Shares.  In the
event an action is instituted to enforce or interpret any of the terms of this
Note including but not limited to any action or participation by Maker in, or in
connection with, a case or proceeding under the Bankruptcy Code or any successor
statute, the prevailing party shall be entitled to recover all expenses
reasonably incurred at, before and after trial and on appeal or review, whether
or not taxable as costs, including, without limitation, attorney fees, witness
fees (expert and otherwise), deposition costs, copying charges and other
expenses.


(c)           All parties to this Note hereby waive presentment, dishonor,
notice of dishonor and protest.  All parties hereto consent to, and Holder is
hereby expressly authorized to make, without notice, any and all renewals,
extensions, modifications or waivers of the time for or the terms of payment of
any sum or sums due hereunder, or under any documents or instruments relating to
or securing this Note, or of the performance of any covenants, conditions or
agreements hereof or thereof or the taking or release of collateral securing
this Note.  Any such action taken by Holder shall not discharge the liability of
any party to this Note.


(d)           The Company may not prepay the amount due and owing under this
Note.

 
2

--------------------------------------------------------------------------------

 


(e)           This Note shall be governed by and construed in accordance with
the laws of the State of Delaware without regard to conflict of law principles.


(f)           All payments due and owing under this Note shall be delivered to
Holder at the address set forth below unless Holder provides the Company with
written notice of a change of such instructions.
 
IN WITNESS THERETO, Company has affixed its signature by a duly authorized
officer this 2nd day of December, 2009.
 
DOT VN, INC.
 
BUSINESS.COM.VN, CO. LTD.
         
   /s/  Lee Johnson
 
   /s/  Bui Thanh Nghi
By:
Lee Johnson
 
By:
Bui Thanh Nghi
Its:
President
 
Its:
Director



Holder:


Business.com.VN, Co. Ltd.
Attn:   Bui Thanh Nghi, Director
Quang Trung Software City
Hall 5, Dist. 12
Ho Chi Minh City, Vietnam
Tel: (84.8) 715-5158
Fax: (84.8) 715-5164


Maker:


Dot VN, Inc.
Attention:   Lee Johnson, President
9449 Balboa Ave, Suite 114
San Diego, CA USA 92123
Tel: (858) 571-2007
Fax: (858) 571-8497

 
3

--------------------------------------------------------------------------------

 